Citation Nr: 0100190	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for gastritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  While x-rays have revealed a duodenal diverticulum, the 
veteran's gastritis is no more than mild in degree and is 
productive of no more than small nodular lesions.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7307 
(2000); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's statutory duty to assist him in 
developing the facts pertinent to his claim.  Specifically, 
the veteran has been afforded a VA examination addressing the 
disability at issue, and there is no indication of any 
relevant medical records that have not already been obtained 
by the RO and included in the claims file.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to 
be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In this case, the RO initially granted service connection for 
chronic gastritis in a July 1995 rating decision on the basis 
of in-service treatment for this disability.  A 10 percent 
evaluation was assigned, effective from March 1995.  This 
evaluation has since remained in effect and is at issue in 
this case.  

During his March 1999 VA stomach examination, the veteran 
complained of intermittent chronic gastritis and mild 
constipation.  The examiner noted that the veteran was under 
extreme emotional stress and that this stress appeared to be 
aggravating his stomach and intestinal problems.  The 
examination revealed vague tenderness throughout the whole 
abdomen, with no masses or hernias, and a rectal examination 
was normal.  The pertinent impressions were a history of 
chronic gastritis, largely due to emotional tension; no 
definite proof or symptoms of chronic pancreatis; increased 
stress; and a spastic colon by history.  In conclusion, the 
examiner indicated that there was no evidence of any severe 
chronic gastrointestinal problem and that the only service-
connected disability, chronic gastritis, was "certainly very 
mild."  

In July 1999, the veteran was seen at a VA facility with a 
history of duodenitis.  An upper gastrointestinal x-ray 
series from the same month revealed a duodenal diverticulum 
at the ampulla, measuring about 1.5 centimeters in diameter.  
The esophagus, stomach, duodenum, and proximal small bowel 
were otherwise normal in appearance.  The veteran was also 
seen for complaints of gastric distress in October 1999, but 
an ultrasound of the upper abdomen from that month revealed 
no visible abnormalities.  

During his December 1999 VA hearing, the veteran complained 
of sleeping problems and stomach pain, although he noted that 
these symptoms had been improved with dietary changes.  Also, 
the veteran reported gastric reflux and noted that he had 
last worked full-time, for the United States Postal Service, 
in August 1998.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's chronic gastritis at the 
10 percent rate under 38 C.F.R. § 4.114, Diagnostic Code 5307 
(2000).  Under this section, chronic hypertrophic gastritis, 
with small nodular lesions and symptoms, warrants a 10 
percent evaluation.  A 30 percent evaluation is warranted in 
cases of multiple small eroded or ulcerated areas, and 
symptoms.  

In this case, the Board acknowledges that the veteran has 
complained of gastric distress, and x-rays have revealed a 
duodenal diverticulum.  However, there is no indication of 
multiple small eroded or ulcerated areas, and the VA examiner 
who examined the veteran in March 1999 characterized his 
chronic gastritis as very mild.  In short, the criteria for a 
30 percent evaluation under Diagnostic Code 5307 have not 
been met.

The Board also observes that the RO, in the August 1999 
Statement of the Case, has considered the veteran's chronic 
gastritis under the criteria of Diagnostic Codes 7304 and 
7305.  Under these sections, a moderate gastric or duodenal 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
evaluation.  However, in this case, there is no evidence 
suggesting a gastric or duodenal ulcer, and the veteran's 
gastrointestinal symptoms have not been shown to be more than 
mild in degree.  As such, there is no basis for a higher 
evaluation under these code sections.

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
chronic gastritis, and this claim must be denied.  In 
reaching this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected chronic gastritis has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
chronic gastritis, currently evaluated as 10 percent 
disabling, is denied.



		
	
	Veterans Law Judge
	Board of Veterans' Appeals

 

